COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 MICHELE DAWSON,                               §
                                                              No. 08-11-00203-CR
                             Appellant,        §
                                                                 Appeal from the
 v.                                            §
                                                          County Criminal Court No. 4
 THE STATE OF TEXAS,                           §
                                                            of El Paso County, Texas
                             Appellee.         §
                                                               (TC# 20100C02742)
                                                §


                                          OPINION

       After a bench trial, Appellant, Michele Dawson, was convicted of assault causing bodily

injury/family violence. She raises two issues on appeal. We affirm.

                                         BACKGROUND

       On March 16, 2010, Appellant was charged by an information and complaint with assault

causing bodily injury/family violence. See TEX. PENAL CODE ANN. § 22.01(a)(1) (West 2011).

The information and complaint alleged in relevant part:

       “On or about the 9th day of March, 2010. . . [Appellant] . . . did then and there

intentionally, knowingly, and recklessly cause bodily injury to Michael Dawson by striking [him]

about the body with a tennis racket.”
        At trial, the State called Michael Dawson as its only witness. Michael testified that on

March 9, 2010, Appellant, his spouse, came to his residence at 5840 Sturgeon Drive in El Paso

County, Texas, to pick up her mail. 1             Appellant rang the doorbell, but Michael did not

immediately answer the door because he was in the bathroom. Appellant then started to knock on

the front windows with a tennis racket. When Michael got to the front door, he saw Appellant and

their eleven-year-old daughter. Appellant was holding a tennis racket. Appellant asked Michael

what had taken him so long to answer the door. She then asked her daughter to go across the

street and get her grandmother.

        After their daughter left, Appellant entered the residence and again asked Michael what

had taken him so long to answer the door. Michael told her that he was using the bathroom.

Michael then took two steps back and turned his back to Appellant. At that time, he felt Appellant

strike him on his back in the area of his right shoulder blade with the tennis racket. Appellant felt

pain from the hit.2

        Michael then turned around and grabbed the tennis racket with one hand and grabbed

Appellant with his other hand in an attempt to de-escalate the situation. As Appellant tried to pull

the tennis racket away, Michael held the racket down to keep her from raising it. Appellant then

stated that she was going to call 911.

        Appellant testified on her own behalf at trial. She testified that on the day in question, she

went over to the 5840 Sturgeon residence to pick up her mail. She knocked on the door, rang the

doorbell, and because she thought Michael might not be able to hear her, she used a tennis racket to

hit the wrought iron on the front window. Appellant no longer had the tennis racket in her hand

1
  The parties had separated in 2009. Michael remained in their home at the time, while Appellant moved across the
street to live with her mother.
2
  Michael also testified that the tennis racket also struck him on the elbow, but he did not feel any pain.
                                                        2
when Michael opened the door because she had placed it by the front door. A pushing and

shoving match ensued between the parties. In an attempt to keep Appellant out of the house,

Michael pushed on Appellant’s arms which caused her pain in her right forearm. Appellant called

911 to report the assault.

        On cross-examination, Appellant stated that she was very upset when she made the 911

call. She testified that Michael had assaulted her on the arm, shoulders, and body. She did not

have any injuries. Appellant agreed that even though the 911 operator still needed information

and was asking her questions, she ended the call because she was arguing with her mother and

Michael.

        El Paso Police Officer Jose Unzueta testified for the defense. Officer Unzueta responded

to a family violence call on Sturgeon Street on March 9, 2010. Michael reported that Appellant

hit him on the back with a tennis racket. Officer Unzueta did not observe any marks on Michael’s

back because he did not look at his back.3 Appellant told him that Michael twisted her arm. She

did not tell Officer Unzueta that Michael pushed her out the door.

        On cross-examination, Officer Unzueta testified that when he arrived at the scene, both

Appellant and Michael appeared upset. According to Officer Unzueta, Michael appeared to be

calmer than Appellant. Appellant did not mention being pushed, hit in the shoulder, or shoved by

Michael. When Officer Unzueta was shown a picture of Michael’s back, he pointed out that there

was a little bit of redness on Michael’s back.

        Officer Unzueta also spoke with Appellant’s mother, Geneva Jackson. Geneva recounted

that she heard some yelling across the street and when she stepped out of her house, she observed


3
 Officer Unzueta’s partner took photographs of Michael’s right-back shoulder area and elbow. These photographs
were admitted in evidence at trial.
                                                      3
Appellant yelling and holding a tennis racket in her hand. After conducting his investigation,

Officer Unzueta arrested Appellant because he believed that she had assaulted Michael with a

tennis racket.

       Geneva testified for the defense through video deposition. Geneva testified that on March

9, 2010, her granddaughter came over to her house at Appellant’s request. Her granddaughter

told her that Appellant was getting ready to call the police and that her parents were having an

argument. When Geneva ran across the street, Appellant was on the phone with the police. She

heard Appellant tell the 911 operator that Michael was trying to keep Appellant out of her house.

       When the police arrived, Geneva heard Michael tell police that Appellant had hit him with

a tennis racket on the elbow and back. She did not observe any marks on Michael. Geneva told

police that she noticed a tennis racket lying on the floor in the living room. She denied that she

told police that she saw Appellant holding a tennis racket in her hand.

       Geneva later asked Michael if Appellant had hit him. According to Geneva, Michael

explained that “[he] had to say what [he] had to say [to police] to keep from getting arrested.” On

cross-examination, Geneva testified that Appellant never told Geneva that Michael assaulted her.

She also testified that Michael told her that Appellant never hit him.

       Before resting, the defense recalled both Michael and Appellant to the stand. Michael

testified that he told Geneva that Appellant had hit him. He explained that Geneva asked him to

tell police that Appellant had just touched him so that Appellant would not get into trouble.

       After entering a plea of not guilty, the trial court found Appellant guilty of the charged

offense and sentenced her to 365 days confinement in the El Paso County Jail, which was probated

for twelve months. Appellant filed a motion for new trial. This appeal followed.


                                                 4
                                           DISCUSSION

                     LEGAL SUFFICIENCY AND FATAL VARIANCE

       In two issues on appeal, Appellant contends that (1) there was a fatal variance between the

manner and means relating to the causation element of the charged assault offense and the proof at

trial, and (2) the evidence was legally insufficient to support her conviction. Specifically, in Issue

One, Appellant asserts that rather than having to prove that Michael sustained bodily injury “about

the body” with a tennis racket as alleged in the charging instrument, the State only proved that

Michael sustained bodily injury after being struck one time on the back by a tennis racket.

Appellant claims this variance changed the nature of the offense, prejudiced her ability to defend

herself at trial, made the trial unfair, and rendered the charging instrument inadequate to protect

her from being subjected to subsequent prosecution.

       In Issue Two, Appellant contends the evidence is legally insufficient to support the trial

court’s finding that she caused bodily injury to Michael.       Appellant’s legal sufficiency point

relates only to the State’s alleged failure to prove the manner and means of the causation element

as set forth in the charging instrument.    Appellant claims the State failed to prove the causation

element because the charging instrument required that the State prove that Appellant caused

Michael bodily injury by striking him about the body multiple times with a tennis racket, while the

evidence at trial showed that Michael suffered bodily injury after being struck once in the back.

       Because Appellant’s issues are related we address them together and we begin by

considering Appellant’s sufficiency challenge.

                             Standard of Review and Applicable Law




                                                  5
       In reviewing the legal sufficiency of the evidence, we examine all the evidence in the

light most favorable to the verdict to determine whether any rational fact finder could have found

the essential elements of the offense beyond a reasonable doubt.      Jackson v. Virginia, 443 U.S.
307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Byrd v. State, 336 S.W.3d 242, 246 (Tex.Crim.App.

2011). This standard requires us to resolve any evidentiary inconsistencies in favor of the

verdict, keeping in mind that the fact finder is the exclusive judge of the facts, the credibility of

the witnesses, and the weight to give their testimony.      Brooks v. State, 323 S.W.3d 893, 899

(Tex.Crim.App. 2010). On appeal, our role is only to ensure the fact finder reached a rational

verdict, we do not reevaluate the weight and credibility of the evidence produced at trial and we do

not substitute our judgment for that of the fact finder. King v. State, 29 S.W.3d 556, 562 (Tex.

Crim. App. 2000). When the record supports conflicting inferences, we presume that the fact

finder resolved the conflicts in favor of the verdict and defer to that determination. Merritt v.

State, 368 S.W.3d 516, 525 (Tex.Crim.App. 2012).

       The sufficiency of the evidence should be measured by the elements of the offense as

defined by the hypothetically correct jury charge for the case.     See Hardy v. State, 281 S.W.3d
414, 421 (Tex.Crim.App. 2009); Malik v. State, 953 S.W.2d 234, 239-40 (Tex.Crim.App. 1997);

Thomas v. State, 303 S.W.3d 331, 333 (Tex.App. – El Paso 2009, no pet.). A hypothetically

correct jury charge accurately sets out the law, is authorized by the indictment, does not

unnecessarily restrict the State’s liability theories, and adequately describes the particular offense

for which the defendant was tried.      Thomas, 303 S.W.3d at 333. However, sometimes the

words in the charging instrument do not perfectly match the evidence at trial.     Byrd, 336 S.W.3d

at 246 (quoting Malik, 953 S.W.2d at 240).


                                                  6
                                              Variance

       A “variance” occurs when there is a discrepancy between the allegations in the charging

instrument and the proof offered at trial. Byrd, 336 S.W.3d at 246 (citing Gollihar v. State, 46
S.W.3d 243, 246 (Tex. Crim. App. 2001)). Stated differently, when a variance arises, the State

has proved the defendant guilty of a crime, but has proved its commission in a manner that varies

from the allegations in the charging instrument. Gollihar, 46 S.W.3d at 246. A variance

between the wording of a charging instrument and the evidence presented at trial is fatal only if it is

material and prejudices the defendant’s substantial rights. Id. at 257. A variance is material if it

(1) failed to provide the defendant with sufficient notice of the charges against him such that he

was unable to prepare an adequate defense at trial, or (2) would subject the defendant to the risk of

being prosecuted later for the same crime. Rogers v. State, 200 S.W.3d 233, 236 (Tex.App. –

Houston [14th Dist.] 2006, pet. ref’d) (citing Fuller v. State, 73 S.W.3d 250, 253 (Tex.Crim.App.

2002); Gollihar, 46 S.W.3d at 257). The defendant bears the burden of establishing surprise and

prejudice. Santana v. State, 59 S.W.3d 187, 194 (Tex.Crim.App. 2001); Cole v. State, 611
S.W.2d 79, 82 (Tex.Crim.App. [Panel Op.] 1981).

       We look at the essential elements of the charged offense and the hypothetically correct jury

charge under the particular charging instrument to evaluate the materiality of the variance and the

sufficiency of the evidence. Byrd, 336 S.W.3d at 250. Several courts including this one have

held that the manner and means of an assault offense is not an essential element of the offense

and as a result, need not be included in the hypothetically correct jury charge.            See, e.g.,

Thomas, 303 S.W.3d at 333 (variance between the manner and means alleged (striking the victim

about the body with his hand) and the actual manner and means used (pushing the victim)


                                                  7
immaterial because manner and means would not be included in a hypothetically correct jury

charge on assault, thus State’s evidence of a “push” was sufficient to support the conviction);

Rodriguez v. State, 274 S.W.3d 760, 767 (Tex.App. – San Antonio 2008, no pet.) (in light of a

hypothetically correct jury charge, State’s failure to prove manner and means allegation (striking

complainant with hand or foot), would not render evidence insufficient when trial evidence

showed defendant’s hands were used to restrain complainant and her bruises were likely result of

that action); Phelps v. State, 999 S.W.2d 512, 515 (Tex. App. – Eastland 1999, pet. ref’d) (manner

and means alleged (striking the head of the victim with his hand), although State did not present

any evidence that defendant used his hands, was immaterial since the manner and means was not

included in the hypothetically correct jury charge); Dunn v. State, No. 05-10-00196-CR, 2011
WL 227715, at *1-2 (Tex.App. – Dallas Jan. 26, 2011, pet. ref’d) (op., not designated for

publication) (State not required to prove manner and means of assault (striking victim in the face

with hand) because manner and means is not an essential element of the offense of assault and

thus not included in the hypothetically correct jury charge); Botello v. State, No.

08-04-00127-CR, 2005 WL 2044667, at *3 (Tex. App. – El Paso Aug. 25, 2005, pet. ref’d) (op.,

not designated for publication) (variance between the manner and means alleged (striking the head

of the complainant against a door frame) and the actual manner and means used (pushing

complainant) immaterial since the manner and means was not included in the hypothetically

correct jury charge).   Because the manner and means is not an essential element of the offense

of assault and is omitted from a hypothetically correct jury charge, it is immaterial that the State

did not prove that Michael suffered bodily injury as a result having been struck about the body

multiple times with a tennis racket. See id.     In this case, a hypothetically correct jury charge


                                                 8
for the offense of assault would ask whether Appellant intentionally, knowingly, or recklessly

caused bodily injury4 to her spouse, Michael.          See TEX. PENAL CODE ANN. § 22.01(a)(1) (West

2011); Thomas, 303 S.W.3d at 333.

                                                 Application

        After reviewing the entire record under the hypothetically correct jury charge, we

conclude that the evidence was legally sufficient to support Appellant’s conviction.                       The

evidence shows that Appellant struck her spouse, Michael, on the back with a tennis racket.

Michael testified that the strike caused him to feel pain.            Additionally, the State presented a

photograph of Michael’s back showing some redness on Michael’s back. Although there was

testimony from Geneva indicating that Michael had told her that Appellant did not hit him with a

tennis racket and testimony from Appellant alleging that she did not have a tennis racket in her

hand when Michael opened the door to his residence and that it was Michael who assaulted her,

the fact finder was the exclusive judge of the facts, the credibility of the witnesses, and the

weight to give their testimony.        Brooks, 323 S.W.3d at 899.          Furthermore, it was within the

fact finder’s power to resolve any conflicts in the evidence, and we presume the fact finder did so

in favor of the verdict.      See Merritt, 368 S.W.3d at 525.          Viewing the evidence in the light

most favorable to the verdict, we find that a rational fact finder could have concluded that

Appellant intentionally, knowingly, or recklessly caused bodily injury to her spouse, Michael,

thus, the evidence was legally sufficient to support Appellant’s conviction.                See TEX. PENAL

CODE ANN. § 22.01(a)(1) (West 2011); Jackson, 443 U.S. at 318-19; Byrd, 336 S.W.3d at 246.

        4
           The Texas Penal Code broadly defines “bodily injury” as “physical pain, illness, or any impairment of
physical condition.” Id. § 1.07(a)(8) (West 2011). Even relatively minor physical contacts are included in the
definition as long as they constitute more than mere offensive touching. See Morales v. State, 293 S.W.3d 901,
907 (Tex.App. – Texarkana 2009, pet. ref’d).

                                                       9
       As to the alleged variance, we cannot conclude that a material and fatal variance occurred

between the charging instrument and the proof at trial.   See Megas v. State, 68 S.W.3d 234, 241

(Tex.App. – Houston [1st Dist.] 2002, pet. ref’d) (holding variance not fatal and immaterial

when charging instrument alleged collision with concrete barrier was cause of death and proof at

trial showed collision caused the vehicle to flip and crush victim); Berlanga v. State, No.

13-11-00170-CR, 2013 WL 3203110, at *3 (Tex. App. – Corpus Christi June 20, 2013, no pet. h.)

(mem. op., not designated for publication) (concluding variance not material where indictment

alleged defendant caused bodily injury by stabbing victim and evidence at trial showed

defendant hit victim).   Here, even assuming that a variance existed, it was immaterial.         Id.

The charging instrument notified Appellant that she was charged with assault family violence

and that the State alleged that she caused bodily injury to her spouse, Michael, by striking him

with a tennis racket. There is nothing in the record establishing that Appellant failed to receive

notice of the charged offense or that she was surprised by the evidence at trial. Apart from

making conclusory statements that she was prejudiced by the variance, Appellant has failed to

provide us with any explanation or evidence.     Furthermore, a variance between the information

and complaint and the evidence at trial, would not subject Appellant to a later prosecution for the

same offense.    See Moffatt v. State, No. 01-10-00310-CR, 2011 WL 2624001, at *4-5 (Tex. App.

– Houston [1st Dist.] June 30, 2011, pet. ref’d) (mem. op., not designated for publication)

(concluding variance between the manner and means alleged (strangulation with a cord) and the

trial at evidence (strangulation by hand) would not subject defendant to a later prosecution for the

same offense).   Accordingly, we overrule Issues One and Two.

                                         CONCLUSION


                                                10
       We affirm the judgment of the trial court.



                                             GUADALUPE RIVERA, Justice
August 7, 2013

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating

(Do Not Publish)




                                                  11